UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): September 20, 2013 M.D.C. Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 1-8951 84-0622967 (State or other (Commission file number) (I.R.S. employer jurisdiction of identification no.) incorporation) 4350 South Monaco Street, Suite 500, Denver, Colorado 80237 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (303) 773-1100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01. ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Effective September 20, 2013, HomeAmerican Mortgage Corporation ("HomeAmerican"), a wholly-owned subsidiary of M.D.C. Holdings, Inc., entered into an Eighth Amendment (the “Eighth Amendment”) to HomeAmerican’s Master Repurchase Agreement dated as of November 12, 2008, as amended (the "Repurchase Agreement"), with U.S. Bank National Association. Among other things, the Eighth Amendment: (i) extends the termination date of the Repurchase Agreement to September 19, 2014; (ii) modifies the definition of Adjusted Tangible Net Worth; (iii) increases the LIBOR Margin (as defined) to 2.75%; (iv) lowers the LIBOR floor from 3.25% to 3.00%; and (v) provides that HomeAmerican’s Liquidity (as defined) shall be no less than $12 million. The Eighth Amendment is filed herewith and is incorporated by reference. ITEM 2.03. CREATION OF A DIRECT FINANCIAL OBLIGATION OR AN OBLIGATION UNDER AN OFF-BALANCE SHEET ARRANGEMENT The disclosure contained in Item 1.01 is incorporated by reference. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. Exhibit Number Description Exhibit 10.1 Eighth Amendment to Master Repurchase Agreement between HomeAmerican Mortgage Corporation, as Seller, and U.S. Bank National Association, as Agent and Buyer, dated as of September 20, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. M.D.C. HOLDINGS, INC. Dated: September 20, 2013 By: /s/Joseph H. Fretz Joseph H. Fretz Secretary and Corporate Counsel 3 INDEX TO EXHIBITS Exhibit Number Description Exhibit 10.1 Eighth Amendment to Master Repurchase Agreement between HomeAmerican Mortgage Corporation, as Seller, and U.S. Bank National Association, as Agent and Buyer, dated as of September 20, 2013. 4
